Citation Nr: 0432522	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  97-24 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for the veteran's post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from May 1962 to March 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which, in 
pertinent part, established service connection for 
post-traumatic stress disorder (PTSD) and assigned a 30 
percent evaluation for that disability.  In June 1998, the RO 
increased the evaluation for the veteran's PTSD from 30 to 50 
percent disabling.  In July 1999, the Board denied an initial 
disability evaluation in excess of 50 percent for the 
veteran's PTSD.  

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In September 2000, 
the Court granted the parties' Joint Motion for Remand; 
vacated that portion of the Board's decision which denied an 
evaluation in excess of 50 percent for the veteran's PTSD; 
and remanded his appeal to the Board for additional action.  
In August 2001, the Board remanded the veteran's claim to the 
RO for additional action.  

In August 2003, the Board again denied an initial evaluation 
in excess of 50 percent for the veteran's PTSD.  The veteran 
subsequently appealed to the Court.  In July 2004, the Court 
granted the parties' Joint Motion for Remand; vacated that 
portion of the Board's decision which denied an evaluation in 
excess of 50 percent for the veteran's PTSD; and remanded his 
appeal to the Board for additional action.  The veteran is 
represented in this appeal by Peter J. Meadows, Attorney.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected PTSD.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
addressed a similar appeal and directed that it was 
specifically not a claim for an increased disability 
evaluation.  However, the Court did not provide a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as an initial evaluation in excess of 50 
percent for the veteran's PTSD.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue is 
styled.  

 This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran was last afforded a VA examination for 
compensation purposes to determine the severity of his PTSD 
in March 2002.  The report of that evaluation states that the 
veteran planned to seek psychiatric treatment.  Clinical 
documentation of such treatment, if existent, is not of 
record.   The VA should obtain all relevant VA and private 
treatment records which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  The VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

The veteran indicated in a statement submitted in April 2003 
that he had nothing to add to his file.  It is possible that 
he has received treatment since that date.  

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his PTSD after April 2003, 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should then 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

2.  Request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after March 2002, not 
already of record, be forwarded for 
incorporation into the record. 

3.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the severity of his 
PTSD.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  The examination 
report should include a full psychiatric 
diagnostic assessment including a Global 
Assessment of Functioning (GAF) score on 
Axis V and an explanation of the 
significance of the current levels of 
psychological, social, and occupational 
functioning which support the score.  The 
examiner should specifically comment on 
the impact of the veteran's PTSD upon his 
social and industrial activities 
including his employability.  Send the 
claims folder to the examiner for review.  
The examination report should 
specifically state that such a review was 
conducted.  

4.  Readjudicate the veteran's 
entitlement to an initial evaluation in 
excess of 50 percent for his PTSD.  If 
the benefit sought on appeal remains 
denied, the veteran and his attorney 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


